Per Curiam.

It was an aibuse of discretion to have denied the landlord’s motion to sever the counterclaim for personal injuries from the landlord’s nonpayment summary proceeding *1073(CPLR 407). The claim asserted in the counterclaim is unrelated to the landlord’s claim for rent and possession, and it would inordinately delay a disposition of the primary claim if a severance is denied (Great Park Corp. v. Goldberger, 41 Misc 2d 988).
Order dated April 26, 1968 was superseded by order dated May 8,1968, and the appeal from the order of April 26, 1968 is dismissed.
Order dated May 8, 1968, insofar as appealed from, reversed with $10 costs, and motion to sever granted.
'Concur — "Street, Markowitz and Hofstadter, JJ.
Order [May 8, 1968] reversed, etc.